A careful examination of the application for writ of error filed herein by plaintiff in error discloses that it contains no assignment attacking the rulings of the Court of Civil Appeals on the issues of good cause. We dismiss this application "W.O.J. — Correct Judgment," but in doing so we are not approving the holdings of the Court of Civil Appeals on the question as to whether or not the defendants in error plead or proved good cause for not filing their claim with the Industrial Accident *Page 188 
Board within the time required by law. Vernon's Ann. Civ. St., Art. 8307, Sec. 4a.
Opinion delivered March 19, 1941.